Exhibit 10.1
 
PHARMACYCLICS, INC.
2004 EQUITY INCENTIVE AWARD PLAN
(As Amended through October 9, 2008)
(As Further Amended and Restated on October 25, 2011)
 
ARTICLE 1

 
PURPOSE
 
The purpose of the Pharmacyclics, Inc. 2004 Equity Incentive Award Plan (the
“Plan”) is to promote the success and enhance the value of Pharmacyclics, Inc.
(the “Company”) by linking the personal interests of the members of the Board,
Employees, and Consultants to those of Company stockholders and by providing
such individuals with an incentive for outstanding performance to generate
superior returns to Company stockholders.  The Plan is further intended to
provide flexibility to the Company in its ability to motivate, attract, and
retain the services of members of the Board, Employees, and Consultants upon
whose judgment, interest, and special effort the successful conduct of the
Company’s operation is largely dependent.
 
ARTICLE 2
 
DEFINITIONS AND CONSTRUCTION
 
Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The singular
pronoun shall include the plural where the context so indicates.
 
2.1           “Award” means an Option, a Restricted Stock award, a Stock
Appreciation Right award, a Performance Share award, a Performance Stock Unit
award, a Dividend Equivalents award, a Stock Payment award, a Deferred Stock
award, a Restricted Stock Unit award, an Other Stock-Based Award, a Performance
Bonus Award, or a Performance-Based Award granted to a Participant pursuant to
the Plan.
 
2.2           “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award.
 
2.3           “Board” means the Board of Directors of the Company.
 
2.4           “Change in Control” shall mean a change in ownership or control of
the Company effected through either of the following transactions:
 
(a)           the acquisition, directly or indirectly, by any person or related
group of persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)) of securities possessing more
than fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Company’s stockholders which the Board does not recommend such stockholders
to accept, or
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           a change in the composition of the Board over a period of
thirty-six (36) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (1) have been Board
members continuously since the beginning of such period or (2) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (1) who were still in office
at the time the Board approved such election or nomination.
 
2.5           “Corporate Transaction” shall mean a change in the Company
effected through either of the following transactions:
 
(a)           a merger or consolidation in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Company's
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction; or
 
(b)           the sale, transfer or other disposition of all or substantially
all of the Company's assets in complete liquidation or dissolution of the
Company.
 
2.6           “Code” means the Internal Revenue Code of 1986, as amended.
 
2.7           “Committee” means the committee of the Board described in Article
12.
 
2.8           “Consultant” means any consultant or adviser if:
 
(a)           The consultant or adviser renders bona fide services to the
Company;
 
(b)           The services rendered by the consultant or adviser are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities; and
 
(c)           The consultant or adviser is a natural person who has contracted
directly with the Company to render such services.
 
2.9           “Covered Employee” means an Employee who is, or could be, a
“covered employee” within the meaning of Section 162(m) of the Code.
 
2.10           “Deferred Stock” means a right to receive a specified number of
shares of Stock during specified time periods pursuant to Article 8.
 
2.11           “Disability” means that the Participant qualifies to receive
long-term disability payments (or would so qualify, if he were an Employee)
under the Company’s long-term disability insurance program, as it may be amended
from time to time.
 
2.12           “Dividend Equivalents” means a right granted to a Participant
pursuant to Article 8 to receive the equivalent value (in cash or Stock) of
dividends paid on Stock.
 
2.13           “Effective Date” shall have the meaning set forth in Section
13.1.
 
 
2

--------------------------------------------------------------------------------

 
 
2.14           “Employee” means any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company or any Subsidiary.
 
2.15           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
2.16           “Fair Market Value” means, as of any given date, the fair market
value of a share of Stock on such date determined by such methods or procedures
as may be established from time to time by the Committee.  Unless otherwise
determined by the Committee in accordance with the tax laws, the Fair Market
Value of a share of Stock as of any date shall be the closing price for a share
of Stock as reported on the Nasdaq National Market (or on any national
securities exchange on which the Stock is then listed) for such date or, if no
such price is reported for that date, the closing price on the next preceding
date for which such price was reported.
 
2.17           “Full Value Award” means any Award other than an Option, SAR or
other Award for which the Participant pays the intrinsic value (whether directly
or by forgoing a right to receive a cash payment from the Company).
 
2.18           “Hostile Take-Over” shall mean a change in ownership of the
Company effected through the acquisition, directly or indirectly, by any person
or related group of persons (other than the Company or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the 1934
Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Company's outstanding securities pursuant to a
tender or exchange offer made directly to the Company's stockholders which the
Board does not recommend such stockholders to accept.
 
2.19           “Incentive Stock Option” means an Option that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.
 
2.20           “Independent Director” means a member of the Board who is not an
Employee of the Company.
 
2.21           “Involuntary Termination” shall mean the termination of
Participant’s service by reason of:
 
(a)           Participant’s involuntary dismissal or discharge by the Company
for reasons other than for Misconduct, or
 
(b)           A Participant’s voluntary resignation following:
 
(1)            A reduction in Participant’s level of compensation (including
base salary, fringe benefits and target bonus under any corporate-performance
based incentive programs) by more than ten percent (10%) or
 
(2)           A relocation of the Participant’s place of employment by more than
forty (40) miles, provided and only if such change, reduction or relocation is
effected by the Company without Participant’s consent.
 
 
3

--------------------------------------------------------------------------------

 
 
2.22           “Misconduct” shall mean the termination of Participant’s service
by reason of Participant’s commission of any act of fraud, embezzlement or
dishonesty, any unauthorized use or disclosure by Participant of confidential
information or trade secrets of the Company (or any parent or Subsidiary), or
any other intentional misconduct by Participant adversely affecting the business
or affairs of the Company (or any parent or Subsidiary) in a material manner.
 
2.23           “Non-Employee Director” means a member of the Board who qualifies
as a “Non-Employee Director” as defined in Rule 16b-3(b)(3) of the Exchange Act,
or any successor definition adopted by the Board.
 
2.24           “Non-Qualified Stock Option” means an Option that is not intended
to be an Incentive Stock Option.
 
2.25           “Option” means a right granted to a Participant pursuant to
Article 5 of the Plan to purchase a specified number of shares of Stock at a
specified price during specified time periods.  An Option may be either an
Incentive Stock Option or a Non-Qualified Stock Option.
 
2.26           “Other Stock-Based Award” means an Award granted or denominated
in Stock or units of Stock pursuant to Section 8.7 of the Plan.
 
2.27           “Participant” means a person who, as a member of the Board,
Consultant or Employee, has been granted an Award pursuant to the Plan.
 
2.28           “Performance-Based Award” means an Award granted to selected
Covered Employees pursuant to Articles 6 and 8, but which is subject to the
terms and conditions set forth in Article 9.  All Performance-Based Awards are
intended to qualify as Qualified Performance-Based Compensation.
 
2.29           “Performance Bonus Award” has the meaning set forth in Section
8.8.
 
2.30           “Performance Criteria” means the criteria that the Committee
selects for purposes of establishing the Performance Goal or Performance Goals
for a Participant for a Performance Period.  The Performance Criteria that will
be used to establish Performance Goals are limited to the following: net
earnings (either before or after interest, taxes, depreciation and
amortization), economic value-added (as determined by the Committee), sales or
revenue, net income (either before or after taxes), operating earnings, cash
flow (including, but not limited to, operating cash flow and free cash flow),
cash flow return on capital, return on net assets, return on stockholders’
equity, return on assets, return on capital, stockholder returns, return on
sales, gross or net profit margin, productivity, expense, margins, operating
efficiency, customer satisfaction, working capital, earnings per share, price
per share of Stock, and market share, any of which may be measured either in
absolute terms or as compared to any incremental increase or as compared to
results of a peer group. The Committee shall, within the time prescribed by
Section 162(m) of the Code, define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period for such Participant.
 
2.31           “Performance Goals” means, for a Performance Period, the goals
established in writing by the Committee for the Performance Period based upon
the Performance Criteria.  Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a division, business
unit, or an individual.  The Committee, in its discretion, may, within the time
prescribed by Section 162(m) of the Code, adjust or modify the calculation of
Performance Goals for such Performance Period in order to prevent the dilution
or enlargement of the rights of Participants (i) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development, or (ii) in recognition of, or in anticipation of, any
other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.
 
 
4

--------------------------------------------------------------------------------

 
 
2.32           “Performance Period” means the one or more periods of time, which
may be of varying and overlapping durations, as the Committee may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to, and the payment of, a
Performance-Based Award.
 
2.33           “Performance Share” means a right granted to a Participant
pursuant to Article 8, to receive Stock, the payment of which is contingent upon
achieving certain performance goals established by the Committee.
 
2.34           “Performance Stock Unit” means a right granted to a Participant
pursuant to Article 8, to receive Stock, the payment of which is contingent upon
achieving certain performance goals established by the Committee.
 
2.35           “Prior Plans” means, collectively, the following plans of the
Company: the Pharmacyclics, Inc. 1995 Stock Option Plan, the Pharmacyclics, Inc.
Non-Employee Directors Stock Option Plan and the Pharmacyclics, Inc. 1992 Stock
Option Plan, in each case as such plan may be amended from time to time.
 
2.36           “Plan” means this Pharmacyclics, Inc. 2004 Equity Incentive Award
Plan, as it may be amended from time to time.
 
2.37           “Qualified Performance-Based Compensation” means any compensation
that is intended to qualify as “qualified performance-based compensation” as
described in Section 162(m)(4)(C) of the Code.
 
2.38           “Restricted Stock” means Stock awarded to a Participant pursuant
to Article 6 that is subject to certain restrictions and may be subject to risk
of forfeiture.
 
2.39           “Restricted Stock Unit” means an Award granted pursuant to
Section 8.6.
 
2.40           “Section 409A Rules” means the provisions of Section 409A of the
Code and Treasury Regulations and other Internal Revenue Service guidance
promulgated thereunder.
 
2.41           “Stock” means the common stock of the Company, par value $0.0001
per share, and such other securities of the Company that may be substituted for
Stock pursuant to Article 11.
 
 
5

--------------------------------------------------------------------------------

 
 
2.42           “Stock Appreciation Right” or “SAR” means a right granted
pursuant to Article 7 to receive a payment equal to the excess of the Fair
Market Value of a specified number of shares of Stock on the date the SAR is
exercised over the Fair Market Value on the date the SAR was granted as set
forth in the applicable Award Agreement.
 
2.43           “Stock Payment” means (a) a payment in the form of shares of
Stock, or (b) an option or other right to purchase shares of Stock, as part of
any bonus, deferred compensation or other arrangement, made in lieu of all or
any portion of the compensation, granted pursuant to Article 8.
 
2.44           “Subsidiary” means any corporation or other entity of which a
majority of the outstanding voting stock or voting power is beneficially owned
directly or indirectly by the Company, provided, however, that with respect to
an Incentive Stock Option, a Subsidiary must be a corporation.
 
ARTICLE 3
 
SHARES SUBJECT TO THE PLAN
 
3.1           Number of Shares.
 
(a)           Subject to adjustment as provided in Article 11 and Section
3.1(b), the aggregate number of shares of Stock which may be issued or
transferred pursuant to Awards under the Plan be the sum of: (i) 15,957,480
shares, plus (ii) the number of shares of common stock of the Company which
remain available for grants of options or other awards under the Prior Plans as
of the Effective Date, plus (iii) the number of Shares that, after the Effective
Date, would again become available for issuance pursuant to the reserved share
replenishment provisions of the Prior Plans as a result of, stock options issued
thereunder expiring or becoming unexercisable for any reason before being
exercised in full, or, as a result of restricted stock being forfeited to the
Company or repurchased by the Company pursuant to the terms of the agreements
governing such shares.  The share replenishment provision of the immediately
preceding Section 3.1(a)(iii) shall be effective regardless of whether the Prior
Plans have terminated or remain in effect.  Notwithstanding the foregoing, in
order that the applicable regulations under the Code relating to Incentive Stock
Options be satisfied, the maximum number of shares of Stock that may be
delivered upon exercise of Incentive Stock Options shall be 5,000,000, as
adjusted under Article 11.  The number of shares of Stock available for issuance
will be reduced by 1.38 shares for every one share that is issued with respect
to any Full Value Award.
 
(b)           Notwithstanding Section 3.1(a): (i) the Committee may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting (as, for example, in the case of tandem or substitute awards), and make
adjustments if the number of shares of Stock actually delivered differs from the
number of shares previously counted in connection with an Award; (ii) shares of
Stock that are potentially deliverable under any Award (or any stock option or
other award granted pursuant to any Prior Plan) that expires or is canceled,
forfeited, settled in cash or otherwise terminated without a delivery of such
shares to the Participant will not be counted as delivered under the Plan or
such Prior Plan; (iii) shares of Stock that have been issued in connection with
any Award (e.g., Restricted Stock) or Prior Plan award that is canceled,
forfeited, or settled in cash such that those shares are returned to the Company
will again be available for Awards; and  provided, however, that, no shares
shall become available pursuant to this Section 3.1(b) to the extent that (x)
the transaction resulting in the return of shares occurs more than ten years
after the date of the most recent shareholder approval of the Plan, or (y) such
return of shares would constitute a “material revision” of the Plan subject to
stockholder approval under then applicable rules of the Nasdaq National Market
(or any other applicable exchange or quotation system).  In addition, in the
case of any Award granted in substitution for an award of a company or business
acquired by the Company or a subsidiary or affiliate, shares of Stock issued or
issuable in connection with such substitute Award shall not be counted against
the number of shares reserved under the Plan, but shall be available under the
Plan by virtue of the Company’s assumption of the plan or arrangement of the
acquired company or business.  This Section 3.1 shall apply to the share limit
imposed to conform to the regulations promulgated under the Code with respect to
Incentive Stock Options only to the extent consistent with applicable
regulations relating to Incentive Stock Options under the Code.  Because shares
will count against the number reserved in Section 3.1 upon delivery, the
Committee may, subject to the share counting rules under this Section 3.1,
determine that Awards may be outstanding that relate to a greater number of
shares than the aggregate remaining available under the Plan, so long as Awards
will not result in delivery and vesting of shares in excess of the number then
available under the Plan.  The payment of Dividend Equivalents in conjunction
with any outstanding Awards shall not be counted against the shares available
for issuance under the Plan.
 
 
6

--------------------------------------------------------------------------------

 
 
3.2           Stock Distributed.  Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.
 
3.3           Limitation on Number of Shares Subject to Awards.  Notwithstanding
any provision in the Plan to the contrary, and subject to Article 11, the
maximum number of shares of Stock with respect to one or more Awards that may be
granted to any one Participant during each calendar year shall be 1,000,000.
 
ARTICLE 4

 
ELIGIBILITY AND PARTICIPATION
 
4.1           Eligibility.
 
(a)           General.  Persons eligible to participate in this Plan include
Employees, Consultants and all members of the Board, as determined by the
Committee.
 
(b)           Foreign Participants.  In order to assure the viability of Awards
granted to Participants employed in foreign countries, the Committee may provide
for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy, or custom.  Moreover, the
Committee may approve such supplements to, or amendments, restatements, or
alternative versions of, the Plan as it may consider necessary or appropriate
for such purposes without thereby affecting the terms of the Plan as in effect
for any other purpose; provided, however, that no such supplements, amendments,
restatements, or alternative versions shall increase the share limitations
contained in Sections 3.1 and 3.3 of the Plan.
 
 
7

--------------------------------------------------------------------------------

 
 
4.2           Participation.  Subject to the provisions of the Plan, the
Committee may, from time to time, select from among all eligible individuals,
those to whom Awards shall be granted and shall determine the nature and amount
of each Award.  No individual shall have any right to be granted an Award
pursuant to this Plan.
 
ARTICLE 5
 
STOCK OPTIONS
 
5.1           General.  The Committee is authorized to grant Options to
Participants on the following terms and conditions:
 
(a)           Exercise Price.  The exercise price per share of Stock subject to
an Option shall be determined by the Committee and set forth in the Award
Agreement; provided that the exercise price for any Option shall not be less
than 100% of the Fair Market Value of a share of Stock on the date of grant.
 
(b)           Time and Conditions of Exercise.  The Committee shall determine
the time or times at which an Option may be exercised in whole or in part;
provided that the term of any Option granted under the Plan shall not exceed ten
years; and, provided, further, that in the case of a Non-Qualified Stock Option,
such Option shall be exercisable for one year after the date of the
Participant’s death (but not later than the expiration of the original
term).  The Committee shall also determine the performance or other conditions,
if any, that must be satisfied before all or part of an Option may be exercised.
 
(c)           Payment.  The Committee shall determine the methods by which the
exercise price of an Option may be paid, the form of payment, including, without
limitation, cash or other property acceptable to the Committee (including
through the delivery of a notice that the Participant has placed a market sell
order with a broker with respect to shares of Stock then issuable upon exercise
of the Option, and that the broker has been directed to pay a sufficient portion
of the net proceeds of the sale to the Company in satisfaction of the Option
exercise price; provided that payment of such proceeds is then made to the
Company upon settlement of such sale), and the methods by which shares of Stock
shall be delivered or deemed to be delivered to Participants.  Notwithstanding
any other provision of the Plan to the contrary, no Participant who is a member
of the Board or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to pay the exercise price
of an Option in any method which would violate Section 13(k) of the Exchange
Act.
 
(d)           Evidence of Grant.  All Options shall be evidenced by a written
Award Agreement between the Company and the Participant.  The Award Agreement
shall include such additional provisions as may be specified by the Committee.
 
5.2           Incentive Stock Options.  Incentive Stock Options may be granted
only to Employees and the terms of any Incentive Stock Options granted pursuant
to the Plan must comply with the following additional provisions of this Section
5.2:
 
 
8

--------------------------------------------------------------------------------

 
 
(a)           Exercise Price.  The exercise price per share of Stock shall be
set by the Committee; provided that the exercise price for any Incentive Stock
Option shall not be less than 100% of the Fair Market Value on the date of
grant.
 
(b)           Expiration of Option.  An Incentive Stock Option may not be
exercised to any extent by anyone after the first to occur of the following
events:
 
(i)           Ten years from the date it is granted, unless an earlier time is
set in the Award Agreement.
 
(ii)           One year after the date of the Participant’s termination of
employment or service on account of Disability or death.  Upon the Participant’s
Disability or death, any Incentive Stock Options exercisable at the
Participant’s Disability or death may be exercised by the Participant’s legal
representative or representatives, by the person or persons entitled to do so
pursuant to the Participant’s last will and testament, or, if the Participant
fails to make testamentary disposition of such Incentive Stock Option or dies
intestate, by the person or persons entitled to receive the Incentive Stock
Option pursuant to the applicable laws of descent and distribution.
 
(iii)           Three (3) months after the date of the Participant’s termination
of employment or service for any reason other than Disability or death.  Whether
a Participant continues to be an employee shall be determined in accordance with
Regulation Section 1.421-1(h)(2).
 
(c)           Individual Dollar Limitation.  The aggregate Fair Market Value
(determined as of the time the Option is granted) of all shares of Stock with
respect to which Incentive Stock Options are first exercisable by a Participant
in any calendar year may not exceed $100,000.00 or such other limitation as
imposed by Section 422(d) of the Code, or any successor provision.  To the
extent that Incentive Stock Options are first exercisable by a Participant in
excess of such limitation, the excess shall be considered Non-Qualified Stock
Options.
 
(d)           Ten Percent Owners.  An Incentive Stock Option shall be granted to
any individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of Stock of the
Company only if such Option is granted at a price that is not less than 110% of
Fair Market Value on the date of grant and the Option is exercisable for no more
than five years from the date of grant.
 
(e)           Transfer Restriction.  The Participant shall give the Company
prompt notice of any disposition of shares of Stock acquired by exercise of an
Incentive Stock Option within (i) two years from the date of grant of such
Incentive Stock Option or (ii) one year after the transfer of such shares of
Stock to the Participant.
 
(f)           Expiration of Incentive Stock Options.  No Award of an Incentive
Stock Option may be made pursuant to this Plan after the tenth anniversary of
the Effective Date.
 
(g)           Right to Exercise.  During a Participant’s lifetime, an Incentive
Stock Option may be exercised only by the Participant.
 
 
9

--------------------------------------------------------------------------------

 
 
5.3           Substitution of Stock Appreciation Rights.  The Committee may
provide in the Award Agreement evidencing the grant of an Option that the
Committee, in its sole discretion, shall have to right to substitute a Stock
Appreciation Right for such Option at any time prior to or upon exercise of such
Option, subject to the provisions of Section 7.2 hereof; provided that such
Stock Appreciation Right shall be exercisable for the same number of shares of
Stock as such substituted Option would have been exercisable for.
 
5.4           Granting of Options to Independent Directors.
 
(a)           Initial and Annual Options.  During the term of the Plan, a person
who first becomes an Independent Director after the Effective Date automatically
shall be granted an Option to purchase ten thousand (10,000) shares of Stock (an
“Initial Option”).  Commencing with the Effective Date and effective as of each
annual meeting of the Company’s stockholders thereafter during the term of the
Plan, Independent Directors automatically shall be granted an Option to purchase
seven thousand five hundred (7,500) shares of Stock as of each such annual
meeting of stockholders (an “Annual Option”); provided, he or she  has served as
an Independent Director for the six (6) months prior to such annual meeting of
the stockholders and continues to serve as member of the Board upon such
date.  For the avoidance of doubt, an Independent Director elected for the first
time to the Board at an annual meeting of stockholders shall only receive an
Initial Option in connection with such election, and shall not receive an Annual
Option on the date following such meeting as well.  Members of the Board who are
employees of the Company who subsequently retire from the Company and remain on
the Board will not receive an Initial Option grant but to the extent they are
otherwise eligible, will receive, at each annual meeting of stockholders after
his or her retirement from employment with the Company, an Annual Option grant.
 
(b)           Non-Qualified Stock Options.  Options granted to Independent
Directors shall be Non-Qualified Stock Options.
 
(c)           Price and Exercisability.  The exercise price per share of Stock
subject to each Option granted to an Independent Director shall equal 100% of
the Fair Market Value of a share of Common Stock on the date the Option is
granted.  Options granted to Independent Directors shall be immediately
exercisable for any and all of the option shares; however, any of the shares
purchased under such option shall be subject to repurchase by the company at the
exercise price paid per share, upon the Independent Director’s cessation of
service prior to vesting in such shares.
 
(d)           Vesting.  Initial Options shall become vested and the company’s
repurchase right will lapse in substantially equal annual installments over the
five (5) year period commencing with the date of grant.  Annual Options shall
become vested and the Company’s repurchase right shall lapse in substantially
equal monthly installments over the twelve (12) month period following their
date of grant.
 
(e)           Term of Options.  The term of each Option granted to an
Independent Director shall be 10 years from the date the Option is
granted.  Upon an Independent Director’s termination of membership on the Board
for any reason other than death or Disability, his or her Option granted under
Section 5.3(a) shall remain exercisable for thirty-six (36) months following his
or her termination of membership on the Board (or such longer period as the
Board may determine in its discretion on or after the date of grant of such
Option, but not to extend beyond the original term).  Upon a Independent
Director’s termination of membership on the Board due to death or Disability,
his or her Option granted under Section 5.3(a) shall immediately vest in full
and the Company’s repurchase right shall lapse in its entirety such that the
option may be exercisable for thirty-six (36) months following his or her
termination of membership on the Board due to death or Disability (or such
longer period as the Board may determine in its discretion on or after the date
of grant of such Option, but not to extend beyond the original term) for
fully-vested shares.  Unless otherwise determined by the Board on or after the
date of grant of such Option, no portion of an Option granted under Section
5.3(a) which is unvested at the time of an Independent Director’s termination of
membership on the Board shall thereafter become vested.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 6

 
RESTRICTED STOCK AWARDS
 
6.1           Grant of Restricted Stock.  The Committee is authorized to make
Awards of Restricted Stock to any Participant selected by the Committee in such
amounts and subject to such terms and conditions as determined by the
Committee.  All Awards of Restricted Stock shall be evidenced by a written
Restricted Stock Award Agreement.
 
6.2           Issuance and Restrictions.  Subject to Section 10.6, Restricted
Stock shall be subject to such restrictions on transferability and other
restrictions as the Committee may impose (including, without limitation,
limitations on the right to vote Restricted Stock or the right to receive
dividends on the Restricted Stock).  These restrictions may lapse separately or
in combination at such times, pursuant to such circumstances, in such
installments, or otherwise, as the Committee determines at the time of the grant
of the Award or thereafter.
 
6.3           Forfeiture.  Except as otherwise determined by the Committee at
the time of the grant of the Award or thereafter, upon termination of employment
or service during the applicable restriction period, Restricted Stock that is at
that time subject to restrictions shall be forfeited; provided, however, that,
except as otherwise provided by Section 10.6, the Committee may (a) provide in
any Restricted Stock Award Agreement that restrictions or forfeiture conditions
relating to Restricted Stock will be waived in whole or in part in the event of
terminations resulting from specified causes, and (b) in other cases waive in
whole or in part restrictions or forfeiture conditions relating to Restricted
Stock.
 
6.4           Certificates for Restricted Stock.  Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Committee shall
determine.  If certificates representing shares of Restricted Stock are
registered in the name of the Participant, certificates must bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Restricted Stock, and the Company may, at its discretion, retain physical
possession of the certificate until such time as all applicable restrictions
lapse.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE 7

 
STOCK APPRECIATION RIGHTS
 
7.1           Grant of Stock Appreciation Rights.  A Stock Appreciation Right
may be granted to any Participant selected by the Committee.  A Stock
Appreciation Right may be granted (a) in connection and simultaneously with the
grant of an Option, (b) with respect to a previously granted Option, or
(c) independent of an Option.  A Stock Appreciation Right shall be subject to
such terms and conditions not inconsistent with the Plan as the Committee shall
impose and shall be evidenced by an Award Agreement.
 
7.2           Coupled Stock Appreciation Rights.
 
(a)           A Coupled Stock Appreciation Right (“CSAR”) shall be related to a
particular Option and shall be exercisable only when and to the extent the
related Option is exercisable.
 
(b)           A CSAR may be granted to a Participant for no more than the number
of shares subject to the simultaneously or previously granted Option to which it
is coupled.
 
(c)           A CSAR shall entitle the Participant (or other person entitled to
exercise the Option pursuant to the Plan) to surrender to the Company the
unexercised portion of the Option to which the CSAR relates (to the extent then
exercisable pursuant to its terms) and to receive from the Company in exchange
therefor an amount determined by multiplying the difference obtained by
subtracting the Option exercise price from the Fair Market Value of a share of
Stock on the date of exercise of the CSAR by the number of shares of Stock with
respect to which the CSAR shall have been exercised, subject to any limitations
the Committee may impose.
 
7.3           Independent Stock Appreciation Rights.
 
(a)           An Independent Stock Appreciation Right (“ISAR”) shall be
unrelated to any Option and shall have a term set by the Committee.  An ISAR
shall be exercisable in such installments as the Committee may determine.  An
ISAR shall cover such number of shares of Stock as the Committee may
determine.  The exercise price per share of Stock subject to each ISAR shall be
set by the Committee; provided that the exercise price for any ISAR shall not be
less than 100% of the Fair Market Value on the date of grant; and provided,
further, that, the Committee in its sole and absolute discretion may provide
that the ISAR may be exercised subsequent to a termination of employment or
service, as applicable, or following a Change in Control of the Company, or
because of the Participant’s retirement, death or disability, or otherwise.
 
(b)           An ISAR shall entitle the Participant (or other person entitled to
exercise the ISAR pursuant to the Plan) to exercise all or a specified portion
of the ISAR (to the extent then exercisable pursuant to its terms) and to
receive from the Company an amount determined by multiplying the difference
obtained by subtracting the exercise price per share of the ISAR from the Fair
Market Value of a share of Stock on the date of exercise of the ISAR by the
number of shares of Stock with respect to which the ISAR shall have been
exercised, subject to any limitations the Committee may impose.
 
 
12

--------------------------------------------------------------------------------

 
 
7.4           Payment and Limitations on Exercise.
 
(a)           Payment of the amounts determined under Sections 7.2(c) and 7.3(b)
above shall be in cash, in Stock (based on its Fair Market Value as of the date
the Stock Appreciation Right is exercised) or a combination of both, as
determined by the Committee.
 
(b)           To the extent any payment under Section 7.2(c) or 7.3(b) is
effected in Stock it shall be made subject to satisfaction of all provisions of
Article 5 above pertaining to Options.
 
ARTICLE 8

 
OTHER TYPES OF AWARDS
 
8.1           Performance Share Awards.  Any Participant selected by the
Committee may be granted one or more Performance Share awards which shall be
denominated in a number of shares of Stock and which may be linked to any one or
more of the Performance Criteria or other specific performance criteria
determined appropriate by the Committee, in each case on a specified date or
dates or over any period or periods determined by the Committee.  In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.
 
8.2           Performance Stock Units. Any Participant selected by the Committee
may be granted one or more Performance Stock Unit awards which shall be
denominated in units of value including dollar value of shares of Stock and
which may be linked to any one or more of the Performance Criteria or other
specific performance criteria determined appropriate by the Committee, in each
case on a specified date or dates or over any period or periods determined by
the Committee.  In making such determinations, the Committee shall consider
(among such other factors as it deems relevant in light of the specific type of
award) the contributions, responsibilities and other compensation of the
particular Participant.
 
8.3           Dividend Equivalents.
 
(a)           Any Participant selected by the Committee may be granted Dividend
Equivalents based on the dividends declared on the shares of Stock that are
subject to any Award, to be credited as of dividend payment dates, during the
period between the date the Award is granted and the date the Award is
exercised, vests or expires, as determined by the Committee.  Such Dividend
Equivalents shall be converted to cash or additional shares of Stock by such
formula and at such time and subject to such limitations as may be determined by
the Committee, in a matter consistent with the Section 409A rules.
 
(b)           Dividend Equivalents granted with respect to Options or SARs shall
be payable, with respect to pre-exercise periods, regardless of whether such
Option or SAR is subsequently exercised.
 
 
13

--------------------------------------------------------------------------------

 
 
8.4           Stock Payments.  Any Participant selected by the Committee may
receive Stock Payments in the manner determined from time to time by the
Committee; provided, that unless otherwise determined by the Committee such
Stock Payments shall be made in lieu of base salary, bonus, or other cash
compensation otherwise payable to such Participant.  The number of shares shall
be determined by the Committee and may be based upon the Performance Criteria or
other specific performance criteria determined appropriate by the Committee,
determined on the date such Stock Payment is made or on any date thereafter.
 
8.5           Deferred Stock.  Any Participant selected by the Committee may be
granted an award of Deferred Stock in the manner determined from time to time by
the Committee.  The number of shares of Deferred Stock shall be determined by
the Committee and may be linked to the Performance Criteria or other specific
performance criteria determined to be appropriate by the Committee, in each case
on a specified date or dates or over any period or periods determined by the
Committee subject to Section 10.6.  Stock underlying a Deferred Stock award will
not be issued until the Deferred Stock award has vested, pursuant to a vesting
schedule or performance criteria set by the Committee.  Unless otherwise
provided by the Committee, a Participant awarded Deferred Stock shall have no
rights as a Company stockholder with respect to such Deferred Stock until such
time as the Deferred Stock Award has vested and the Stock underlying the
Deferred Stock Award has been issued.
 
8.6           Restricted Stock Units.  The Committee is authorized to make
Awards of Restricted Stock Units to any Participant selected by the Committee in
such amounts and subject to such terms and conditions as determined by the
Committee.  At the time of grant, the Committee shall specify the date or dates
on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate subject to Section 10.6.  At the time of grant, the Committee shall
specify the maturity date applicable to each grant of Restricted Stock Units
which shall be no earlier than the vesting date or dates of the Award and may be
determined at the election of the grantee no later than the grant date.  On the
maturity date, the Company shall transfer to the Participant one unrestricted,
fully transferable share of Stock for each Restricted Stock Unit scheduled to be
paid out on such date and not previously forfeited.  The Committee shall specify
the purchase price, if any, to be paid by the grantee to the Company for such
shares of Stock.
 
8.7           Other Stock-Based Awards.  Any Participant selected by the
Committee may be granted one or more Awards that provide Participants with
shares of Stock or the right to purchase shares of Stock or that have a value
derived from the value of, or an exercise or conversion privilege at a price
related to, or that are otherwise payable in shares of Stock and which may be
linked to any one or more of the Performance Criteria or other specific
performance criteria determined appropriate by the Committee, in each case on a
specified date or dates or over any period or periods determined by the
Committee subject to Section 10.6.  In making such determinations, the Committee
shall consider (among such other factors as it deems relevant in light of the
specific type of Award) the contributions, responsibilities and other
compensation of the particular Participant.
 
8.8           Performance Bonus Awards.  Any Participant selected by the
Committee may be granted one or more Performance-Based Awards in the form of a
cash bonus (a “Performance Bonus Award”) payable upon the attainment of
Performance Goals that are established by the Committee and relate to one or
more of the Performance Criteria, in each case on a specified date or dates or
over any period or periods determined by the Committee subject to Section
10.6.  Any such Performance Bonus Award paid to a Covered Employee shall be
based upon objectively determinable bonus formulas established in accordance
with Article 9.  The maximum amount of any Performance Bonus Award payable to a
Covered Employee with respect to any fiscal year of the Company shall not exceed
$1,500,000.
 
 
14

--------------------------------------------------------------------------------

 
 
8.9           Term.  Except as otherwise provided herein, the term of any Award
of Performance Shares, Performance Stock Units, Dividend Equivalents, Stock
Payments, Deferred Stock, Restricted Stock Units or Other Stock-Based Award
shall be set by the Committee in its discretion.
 
8.10           Exercise or Purchase Price.  The Committee may establish the
exercise or purchase price, if any, of any Award of Performance Shares,
Performance Stock Units, Deferred Stock, Stock Payments, Restricted Stock Units
or Other Stock-Based Award; provided, however, that such price shall not be less
than the par value of a share of Stock on the date of grant, unless otherwise
permitted by applicable state law.
 
8.11           Exercise Upon Termination of Employment or Service.  An Award of
Performance Shares, Performance Stock Units, Dividend Equivalents, Deferred
Stock, Stock Payments, Restricted Stock Units and Other Stock-Based Award shall
only be exercisable or payable while the Participant is an Employee, Consultant
or a member of the Board, as applicable; provided, however, that the Committee
in its sole and absolute discretion may provide that an Award of Performance
Shares, Performance Stock Units, Dividend Equivalents, Stock Payments, Deferred
Stock, Restricted Stock Units or Other Stock-Based Award may be exercised or
paid subsequent to a termination of employment or service, as applicable, or
following a Change in Control of the Company, or because of the Participant’s
retirement, death or disability, or otherwise; provided, however, that any such
provision with respect to Performance Shares or Performance Stock Units shall be
subject to the requirements of Section 162(m) of the Code that apply to
Qualified Performance-Based Compensation.
 
8.12           Form of Payment.  Payments with respect to any Awards granted
under this Article 8 shall be made in cash, in Stock or a combination of both,
as determined by the Committee.
 
8.13           Award Agreement.  All Awards under this Article 8 shall be
subject to such additional terms and conditions as determined by the Committee
and shall be evidenced by a written Award Agreement.
 
ARTICLE 9

 
PERFORMANCE-BASED AWARDS
 
9.1           Purpose.  The purpose of this Article 9 is to provide the
Committee the ability to qualify Awards other than Options and SARs and that are
granted pursuant to Articles 6 and 8 as Qualified Performance-Based
Compensation.  If the Committee, in its discretion, decides to grant a
Performance-Based Award to a Covered Employee, the provisions of this Article 9
shall control over any contrary provision contained in Articles 6 or 8;
provided, however, that the Committee may in its discretion grant Awards to
Covered Employees that are based on Performance Criteria or Performance Goals
but that do not satisfy the requirements of this Article 9.
 
 
15

--------------------------------------------------------------------------------

 
 
9.2           Applicability.  This Article 9 shall apply only to those Covered
Employees selected by the Committee to receive Performance-Based Awards.  The
designation of a Covered Employee as a Participant for a Performance Period
shall not in any manner entitle the Participant to receive an Award for the
period.  Moreover, designation of a Covered Employee as a Participant for a
particular Performance Period shall not require designation of such Covered
Employee as a Participant in any subsequent Performance Period and designation
of one Covered Employee as a Participant shall not require designation of any
other Covered Employees as a Participant in such period or in any other period.
 
9.3           Procedures with Respect to Performance-Based Awards.  To the
extent necessary to comply with the Qualified Performance-Based Compensation
requirements of Section 162(m)(4) of the Code, with respect to any Award granted
under Articles 6 and 8 which may be granted to one or more Covered Employees, no
later than ninety (90) days following the commencement of any fiscal year in
question or any other designated fiscal period or period of service (or such
other time as may be required or permitted by Section 162(m) of the Code), the
Committee shall, in writing, (a) designate one or more Covered Employees, (b)
select the Performance Criteria applicable to the Performance Period, (c)
establish the Performance Goals, and amounts of such Awards, as applicable,
which may be earned for such Performance Period, and (d) specify the
relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period.  Following the completion of each Performance Period,
the Committee shall certify in writing whether the applicable Performance Goals
have been achieved for such Performance Period.  In determining the amount
earned by a Covered Employee, the Committee shall have the right to reduce or
eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant to the assessment of individual or corporate performance for the
Performance Period.
 
9.4           Payment of Performance-Based Awards.  Unless otherwise provided in
the applicable Award Agreement, a Participant must be employed by the Company or
a Subsidiary on the day a Performance-Based Award for such Performance Period is
paid to the Participant.  Furthermore, a Participant shall be eligible to
receive payment pursuant to a Performance-Based Award for a Performance Period
only if the Performance Goals for such period are achieved.
 
9.5           Additional Limitations.  Notwithstanding any other provision of
the Plan, any Award which is granted to a Covered Employee and is intended to
constitute Qualified Performance-Based Compensation shall be subject to any
additional limitations set forth in Section 162(m) of the Code (including any
amendment to Section 162(m) of the Code) or any regulations or rulings issued
thereunder that are requirements for qualification as qualified
performance-based compensation as described in Section 162(m)(4) of the Code,
and the Plan shall be deemed amended to the extent necessary to conform to such
requirements.
 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE 10

 
PROVISIONS APPLICABLE TO AWARDS
 
10.1           Stand-Alone and Tandem Awards.  Awards granted pursuant to the
Plan may, in the discretion of the Committee, be granted either alone, in
addition to, or in tandem with, any other Award granted pursuant to the
Plan.  Awards granted in addition to or in tandem with other Awards may be
granted either at the same time as or at a different time from the grant of such
other Awards.
 
10.2           Award Agreement.  Awards under the Plan shall be evidenced by
Award Agreements that set forth the terms, conditions and limitations for each
Award which may include the term of an Award, the provisions applicable in the
event the Participant’s employment or service terminates, and the Company’s
authority to unilaterally or bilaterally amend, modify, suspend, cancel or
rescind an Award.  In the event of any inconsistency between the Plan and an
Award, the terms of the Plan shall govern.
 
10.3           Limits on Transfer.  No right or interest of a Participant in any
Award may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or a Subsidiary, or shall be subject to any lien,
obligation, or liability of such Participant to any other party other than the
Company or a Subsidiary.  Except as otherwise provided by the Committee, no
Award shall be assigned, transferred, or otherwise disposed of by a Participant
other than by will or the laws of descent and distribution, or as otherwise
required by law.  The Committee by express provision in the Award or an
amendment thereto may permit an Award (other than an Incentive Stock Option) to
be transferred to, exercised by and paid to certain persons or entities related
to the Participant, including but not limited to members of the Participant’s
family, charitable institutions, or trusts or other entities whose beneficiaries
or beneficial owners are members of the Participant’s family and/or charitable
institutions, or to such other persons or entities as may be expressly approved
by the Committee, pursuant to such conditions and procedures as the Committee
may establish.  Any permitted transfer shall be subject to the condition that
the Committee receive evidence satisfactory to it that the transfer is being
made for estate and/or tax planning purposes (or to a “blind trust” in
connection with the Participant’s termination of employment or service with the
Company or a Subsidiary to assume a position with a governmental, charitable,
educational or similar non-profit institution) and on a basis consistent with
the Company’s lawful issue of securities.
 
10.4           Beneficiaries.  Notwithstanding Section 10.3, a Participant may,
in the manner determined by the Committee, designate a beneficiary to exercise
the rights of the Participant and to receive any distribution with respect to
any Award upon the Participant’s death.  A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee.  If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his or her beneficiary with respect to more than 50% of the
Participant’s interest in the Award shall not be effective without the prior
written consent of the Participant’s spouse.  If no beneficiary has been
designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution.  Subject to the foregoing, a beneficiary designation may be
changed or revoked by a Participant at any time provided the change or
revocation is filed with the Committee.
 
 
17

--------------------------------------------------------------------------------

 
 
10.5           Stock Certificates.  Notwithstanding anything herein to the
contrary, the Company shall not be required to issue or deliver any certificates
evidencing shares of Stock pursuant to the exercise of any Award, unless and
until the Board has determined, with advice of counsel, that the issuance and
delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the shares of Stock are listed or traded.  All Stock
certificates delivered pursuant to the Plan are subject to any stop-transfer
orders and other restrictions as the Committee deems necessary or advisable to
comply with federal, state, or foreign jurisdiction, securities or other laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded.  The
Committee may place legends on any Stock certificate to reference restrictions
applicable to the Stock.  In addition to the terms and conditions provided
herein, the Board may require that a Participant make such reasonable covenants,
agreements, and representations as the Board, in its discretion, deems advisable
in order to comply with any such laws, regulations, or requirements.  The
Committee shall have the right to require any Participant to comply with any
timing or other restrictions with respect to the settlement or exercise of any
Award, including a window-period limitation, as may be imposed in the discretion
of the Committee.
 
10.6           Full Value Award Vesting Limitations.  Notwithstanding any other
provision of this Plan to the contrary, Full Value Awards made to Employees or
Consultants shall become vested over a period of not less than three years (or,
in the case of vesting based upon the attainment of Performance Goals or other
performance-based objectives, over a period of not less than one year) following
the date the Award is made; provided, however, that, notwithstanding the
foregoing, Full Value Awards that result in the issuance of an aggregate of up
to 5% of the shares of Stock available pursuant to Section 3.1(a) may be granted
to any one or more Participants without respect to such minimum vesting
provisions.
 
ARTICLE 11

 
CHANGES IN CAPITAL STRUCTURE
 
11.1           Adjustments.
 
(a)           In the event of any stock dividend, stock split, combination or
exchange of shares, merger, consolidation, spin-off, recapitalization or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of Stock or the share
price of the Stock, the Committee shall make such proportionate adjustments, if
any, as the Committee in its discretion may deem appropriate to reflect such
change with respect to (i) the aggregate number and type of shares that may be
issued under the Plan (including, but not limited to, adjustments of the
limitations in Sections 3.1 and 3.3); (ii) the terms and conditions of any
outstanding Awards (including, without limitation, any applicable Performance
Goals or Performance Criteria with respect thereto); and (iii) the grant or
exercise price per share for any outstanding Awards under the Plan.  Any
adjustment affecting an Award intended as Qualified Performance-Based
Compensation shall be made consistent with the requirements of Section 162(m) of
the Code and the Section 409A Rule.
 
 
18

--------------------------------------------------------------------------------

 
 
(b)           In the event of any transaction or event described in Section
11.1(a) or any unusual or nonrecurring transactions or events affecting the
Company, any affiliate of the Company, or the financial statements of the
Company or any affiliate (including without limitation any Corporate
Transaction), or of changes in applicable laws, regulations or accounting
principles, the Committee, in its sole discretion and on such terms and
conditions as it deems appropriate, either by the terms of the Award or by
action taken prior to the occurrence of such transaction or event and either
automatically or upon the Participant’s request, is hereby authorized to take
any one or more of the following actions whenever the Committee determines that
such action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under the Plan, except for those options granted to
Independent Directors under Section 5.4, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:
 
(1)           In the event of any Corporate Transaction or Change in Control,
each outstanding Award, which is not otherwise vested or remains subject to
forfeiture shall automatically accelerate so that each such Award shall,
immediately prior to the Corporate Transaction or Change in Control become
vested and exercisable with regard to fifty percent (50%) of the shares of
Common Stock which are at the time subject to such Award and unvested and may be
exercised for all or any portion of such shares as fully-vested shares of Common
Stock, if applicable and fifty percent (50%) of the forfeiture restrictions on
such Awards, if applicable, will lapse.  The remaining shares of Common Stock at
the time subject to each outstanding Award, but not otherwise vested pursuant to
the terms of preceding sentence, shall automatically accelerate so that each
such option shall, immediately prior to the Corporate Transaction or Change in
Control become vested and exercisable with regard to the remaining shares, if
applicable, and the forfeiture restrictions shall lapse, provided however, the
remaining shares shall not become vested and exercisable on such accelerated
basis and the remaining forfeiture restrictions will not lapse, if and to the
extent, such Award is assumed or substituted by the successor corporation.  In
the event the Participant’s service is terminated by reason of Involuntary
Termination, within twelve (12) months following a Corporate Transaction or
Change in Control in which a portion of such Award was assumed or substituted,
the shares subject to such Award shall thereupon vest in full and, if
applicable, the remaining forfeiture restrictions shall lapse.  Any Awards so
accelerated shall remain exercisable for fully-vested shares, if applicable,
until the earlier of (i) the expiration of their term or (ii) the expiration of
the one (1)-year period measured from the effective date of the Involuntary
Termination.
 
(2)           In connection with any Corporate Transaction or Change in Control,
the shares of Common Stock at the time subject to each outstanding option,
granted under Section 5.4(a), but not otherwise vested shall automatically vest
in full so that each such option shall, immediately prior to the effective date
of the Corporate Transaction or Change in Control, become fully exercisable for
all of the shares of Common Stock at the time subject to such option and may be
exercised for all or any portion of such shares as fully-vested shares of Common
Stock. Each such option shall remain exercisable for such fully-vested option
shares until the expiration of the option term or the surrender of the option in
connection with a Hostile Take- Over.  Upon the occurrence of a Hostile
Take-Over, the Independent Director have a thirty (30)-day period in which to
surrender to the Company each option granted under Section 5.4(a) and held by
him or her for a period of at least six (6) months.  The Participant shall in
return be entitled to a cash distribution from the Company in an amount equal to
the excess of (i) the Take-Over Price of the shares of Common Stock at the time
subject to the surrendered option (whether or not the Participant is otherwise
at the time vested in those shares) over (ii) the aggregate exercise price
payable for such shares.  Such cash distribution shall be paid within five (5)
days following the surrender of the option to the Company.  No approval of the
Board or any committee of the Board shall be required in connection with such
option surrender and cash distribution.
 
 
19

--------------------------------------------------------------------------------

 
 
(3)           The Committee shall have the discretion, exercisable either at the
time an Award is granted or at any time while an Award remains outstanding, to
provide for the automatic acceleration of one or more outstanding Awards (and
the automatic termination of one or more outstanding forfeiture restrictions
with the immediate vesting of the underlying Awards) upon the occurrence of a
Corporate Transaction, whether or not those Awards are to be assumed or replaced
(or those forfeiture restrictions are to be assigned) in the Corporate
Transaction.
 
(4)            Immediately following the consummation of the Corporate
Transaction, all outstanding Awards shall terminate and cease to be outstanding,
except to the extent assumed by the successor corporation (or parent thereof).
 
(5)            Each Award which is assumed in connection with a Corporate
Transaction shall be appropriately adjusted, immediately after such Corporate
Transaction, to apply to the number and class of securities which would have
been issuable to the Participant in consummation of such Corporate Transaction
had the option been exercised immediately prior to such Corporate
Transaction.  Appropriate adjustments shall also be made to (i) the number and
class of securities available for issuance under the Plan on both an aggregate
and per Participant basis following the consummation of such Corporate
Transaction and (ii) the exercise price payable per share, as applicable, under
each outstanding Award, provided the aggregate exercise price payable for such
securities shall remain the same in a manner consistent with the Section 409A
Rule.
 
(6)           The Committee shall have the discretion, exercisable either at the
time an Award is granted or at any time while an Award remains outstanding, to
(i) provide for the automatic acceleration of one or more outstanding Awards
(and the automatic termination of one or more outstanding forfeiture
restrictions with the immediate vesting of the shares of Common Stock subject to
those rights) upon the occurrence of a Change in Control or (ii) condition any
such Award acceleration upon the subsequent Involuntary Termination of the
Participant's service within any specified period following the effective date
of such Change in Control.
 
(7)           The portion of any Incentive Stock Option accelerated in
connection with a Corporate Transaction or Change in Control shall remain
exercisable as an Incentive Option only to the extent the applicable One Hundred
Thousand Dollar limitation is not exceeded.  To the extent such dollar
limitation is exceeded, the accelerated portion of such option shall be
exercisable as a Non-Statutory Option under the Federal tax laws.
 
 
20

--------------------------------------------------------------------------------

 
 
11.2           Outstanding Awards – Other Changes.  In the event of any other
change in the capitalization of the Company or corporate change other than those
specifically referred to in this Article 11, the Committee may, in its absolute
discretion, make such adjustments in the number and kind of shares or other
securities subject to Awards outstanding on the date on which such change occurs
and in the per share grant or exercise price of each Award as the Committee may
consider appropriate to prevent dilution or enlargement of rights.
 
11.3           No Other Rights.  Except as expressly provided in the Plan, no
Participant shall have any rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger, or consolidation of the Company or any other
corporation.  Except as expressly provided in the Plan or pursuant to action of
the Committee under the Plan, no issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Stock subject to an Award or the grant or exercise price of
any Award.
 
ARTICLE 12

 
ADMINISTRATION
 
12.1           Committee.  The Plan shall be administered by the Compensation
Committee of the Board.  The Committee shall consist of at least two
individuals, each of whom qualifies as (a) a Non-Employee Director, and (b) an
“outside director” pursuant to Code Section 162(m) and the regulations issued
thereunder.  Reference to the Committee shall refer to the Board if the
Compensation Committee ceases to exist and the Board does not appoint a
successor Committee.
 
12.2           Action by the Committee.  A majority of the Committee shall
constitute a quorum.  The acts of a majority of the members present at any
meeting at which a quorum is present, and acts approved in writing by a majority
of the Committee in lieu of a meeting, shall be deemed the acts of the
Committee.  Each member of the Committee is entitled to, in good faith, rely or
act upon any report or other information furnished to that member by any officer
or other employee of the Company or any Subsidiary, the Company’s independent
certified public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.
 
12.3           Authority of Committee.  Subject to any specific designation in
the Plan, the Committee has the exclusive power, authority and discretion to:
 
(a)           Designate Participants to receive Awards;
 
(b)           Determine the type or types of Awards to be granted to each
Participant;
 
(c)           Determine the number of Awards to be granted and the number of
shares of Stock to which an Award will relate;
 
(d)           Determine the terms and conditions of any Award granted pursuant
to the Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any reload provision, any restrictions or limitations on the
Award, any schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, any provisions
related to non-competition and recapture of gain on an Award, based in each case
on such considerations as the Committee in its sole discretion determines;
provided, however, that the Committee shall not have the authority to accelerate
the vesting or waive the forfeiture of any Performance-Based Awards;
 
 
21

--------------------------------------------------------------------------------

 
 
(e)           Determine whether, to what extent, and pursuant to what
circumstances an Award may be settled in, or the exercise price of an Award may
be paid in, cash, Stock, other Awards, or other property, or an Award may be
canceled, forfeited, or surrendered;
 
(f)           Prescribe the form of each Award Agreement, which need not be
identical for each Participant;
 
(g)           Decide all other matters that must be determined in connection
with an Award;
 
(h)           Establish, adopt, or revise any rules and regulations as it may
deem necessary or advisable to administer the Plan;
 
(i)           Interpret, in a manner consistent with Section 15.14, the terms
of, and any matter arising pursuant to, the Plan or any Award Agreement; and
 
(j)           Make all other decisions and determinations that may be required
pursuant to the Plan or as the Committee deems necessary or advisable to
administer the Plan.
 
12.4           Decisions Binding.  The Committee’s interpretation of the Plan,
any Awards granted pursuant to the Plan, any Award Agreement and all decisions
and determinations by the Committee with respect to the Plan are final, binding,
and conclusive on all parties.
 
12.5           Delegation of Authority.  To the extent permitted by applicable
law, the Committee may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards to Participants other than (a) senior executives of the
Company who are subject to Section 16 of the Exchange Act, (b) Covered
Employees, or (c) officers of the Company (or members of the Board) to whom
authority to grant or amend Awards has been delegated hereunder.  Any delegation
hereunder shall be subject to the restrictions and limits that the Committee
specifies at the time of such delegation, and the Committee may at any time
rescind the authority so delegated or appoint a new delegatee.  At all times,
the delegatee appointed under this Section 12.5 shall serve in such capacity at
the pleasure of the Committee.
 
ARTICLE 13

 
EFFECTIVE AND EXPIRATION DATE
 
13.1           Effective Date.  The Plan is effective as of the date the Plan is
approved by the Company’s stockholders (the “Effective Date”).  The Plan will be
deemed to be approved by the stockholders if it receives the affirmative vote of
the holders of a majority of the shares of stock of the Company present or
represented and entitled to vote at a meeting duly held in accordance with the
applicable provisions of the Company’s Bylaws.
 
 
22

--------------------------------------------------------------------------------

 
 
13.2           Expiration Date.  The Plan will expire on, and no Award may be
granted pursuant to the Plan after, the earlier of the tenth anniversary of (i)
the Effective Date or (ii) the date this Plan is approved by the Board.  Any
Awards that are outstanding on the tenth anniversary of the Effective Date shall
remain in force according to the terms of the Plan and the applicable Award
Agreement.
 
ARTICLE 14

 
AMENDMENT, MODIFICATION, AND TERMINATION
 
14.1           Amendment, Modification, And Termination.  With the approval of
the Board, at any time and from time to time, the Committee may terminate, amend
or modify the Plan; provided, however, that (a) to the extent necessary and
desirable to comply with any applicable law, regulation, or stock exchange rule,
the Company shall obtain stockholder approval of any Plan amendment in such a
manner and to such a degree as required, and (b) stockholder approval is
required for any amendment to the Plan that (i) increases the number of shares
available under the Plan (other than any adjustment as provided by Article 11),
or (ii) permits the Committee to grant Options with an exercise price that is
below Fair Market Value on the date of grant, or (iii) permits the Committee to
extend the exercise period for an Option beyond ten years from the date of
grant, or (iv) results in a material increase in benefits or a change in
eligibility requirements, or (v) change the granting corporation or (vi) the
type of stock.  Notwithstanding any provision in this Plan to the contrary,
absent approval of the stockholders of the Company, no Option may be amended to
reduce the per share exercise price of the shares subject to such Option below
the per share exercise price as of the date the Option is granted and, except as
permitted by Article 11, no Option may be granted in exchange for, or in
connection with, the cancellation or surrender of an Option having a higher per
share exercise price.
 
14.2           Awards Previously Granted.  No termination, amendment, or
modification of the Plan shall adversely affect in any material way any Award
previously granted pursuant to the Plan without the prior written consent of the
Participant, except as provided in Section 15.14.
 
ARTICLE 15

 
GENERAL PROVISIONS
 
15.1           No Rights to Awards.  No Participant, employee, or other person
shall have any claim to be granted any Award pursuant to the Plan, and neither
the Company nor the Committee is obligated to treat Participants, employees, and
other persons uniformly.
 
15.2           No Stockholders Rights.  No Award gives the Participant any of
the rights of a stockholder of the Company unless and until shares of Stock are
in fact issued to such person in connection with such Award.
 
 
23

--------------------------------------------------------------------------------

 
 
15.3           Withholding.  The Company or any Subsidiary shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company, an amount sufficient to satisfy federal, state, local and
foreign taxes (including the Participant’s FICA obligation) required by law to
be withheld with respect to any taxable event concerning a Participant arising
as a result of this Plan.  The Committee may in its discretion and in
satisfaction of the foregoing requirement allow a Participant to elect to have
the Company withhold shares of Stock otherwise issuable under an Award (or allow
the return of shares of Stock) having a Fair Market Value equal to the sums
required to be withheld.  Notwithstanding any other provision of the Plan, the
number of shares of Stock which may be withheld with respect to the issuance,
vesting, exercise or payment of any Award (or which may be repurchased from the
Participant of such Award within six months after such shares of Stock were
acquired by the Participant from the Company) in order to satisfy the
Participant’s federal, state, local and foreign income and payroll tax
liabilities with respect to the issuance, vesting, exercise or payment of the
Award shall be limited to the number of shares which have a Fair Market Value on
the date of withholding or repurchase equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such supplemental taxable income.
 
15.4           No Right to Employment or Services.  Nothing in the Plan or any
Award Agreement shall interfere with or limit in any way the right of the
Company or any Subsidiary to terminate any Participant’s employment or services
at any time, nor confer upon any Participant any right to continue in the employ
or service of the Company or any Subsidiary.
 
15.5           Unfunded Status of Awards.  The Plan is intended to be an
“unfunded” plan for incentive compensation and is not subject to ERISA.  With
respect to any payments not yet made to a Participant pursuant to an Award,
nothing contained in the Plan or any Award Agreement shall give the Participant
any rights that are greater than those of a general creditor of the Company or
any Subsidiary.
 
15.6           Indemnification.  To the extent allowable pursuant to applicable
law, each member of the Committee or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf.  The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled pursuant to the Company’s Certificate of Incorporation
or Bylaws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.
 
15.7           Relationship to other Benefits.  No payment pursuant to the Plan
shall be taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.
 
 
24

--------------------------------------------------------------------------------

 
 
15.8           Expenses.  The expenses of administering the Plan shall be borne
by the Company and its Subsidiaries.
 
15.9           Titles and Headings.  The titles and headings of the Sections in
the Plan are for convenience of reference only and, in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.
 
15.10           Fractional Shares.  No fractional shares of Stock shall be
issued and the Committee shall determine, in its discretion, whether cash shall
be given in lieu of fractional shares or whether such fractional shares shall be
eliminated by rounding up or down as appropriate.
 
15.11           Limitations Applicable to Section 16 Persons.  Notwithstanding
any other provision of the Plan, the Plan, and any Award granted or awarded to
any Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
 
15.12           Government and Other Regulations.  The obligation of the Company
to make payment of awards in Stock or otherwise shall be subject to all
applicable laws, rules, and regulations, and to such approvals by government
agencies as may be required.  The Company shall be under no obligation to
register pursuant to the Securities Act of 1933, as amended (the “Securities
Act”), any of the shares of Stock paid pursuant to the Plan.  If the shares paid
pursuant to the Plan may in certain circumstances be exempt from registration
pursuant to the Securities Act, the Company may restrict the transfer of such
shares in such manner as it deems advisable to ensure the availability of any
such exemption.
 
15.13           Governing Law.  The Plan and all Award Agreements shall be
construed in accordance with and governed by the laws of the State of Delaware
(without regard to the State’s conflict of law rules, except where the context
requires the laws of a particular jurisdiction to be applied.)
 
15.14           409A Compliance.  It is the intention of the Board that the Plan
comply with the Section 409A Rules and the Committee and Board shall exercise
discretion in granting Options, Restricted Stock, Stock Appreciation Rights,
Performance Shares, Performance Share Units, Dividend Equivalents, Stock Payout
Awards, Deferred Stock, Restricted Stock Units, Performance Bonus Awards,
Performance-Based Awards, and other Stock-Based Awards, accordingly.  The Plan
and any grant of an Award under the Plan may be amended from time to time
(without, in the case of an Award, the consent of the Participant) as may be
necessary or appropriate to comply with the Section 409 Rule.
 
15.15           Reporting.  The Company will provide grantees who are awarded
Incentive Options with statements in accordance with Section 6039(a) of the Code
and will file a return with the Internal Revenue Service with respect to
grantees who are awarded Incentive Options in accordance with Section 6039(a)(1)
of the Code.  The Company will provide grantees who are awarded Nonqualified
Options with a statement containing the information set forth in Treasury
Regulation Section 1.61-14(c)(3).
 
 
25

--------------------------------------------------------------------------------

 
 
15.16           Clawback.  The Committee shall, in all appropriate circumstances
and in accordance with guidance issued by the U.S. Securities and Exchange
Commission, require reimbursement of any annual incentive payment including
Incentive Options and Nonqualified Options to an executive officer where: (i)
the payment was predicated upon achieving certain financial results that were
subsequently the subject of a substantial restatement of Company financial
statements filed with the U.S. Securities and Exchange Commission; and (ii) a
lower payment would have been made to the executive based upon the restated
financial results.  In each such instance, the Committee shall, to the extent
practicable and in a manner consistent with Section 409A of the Code, seek to
recover from the individual executive the amount by which the individual
executive’s incentive payments for the three year period preceding the
accounting restatement exceeded the lower payment that would have been made
based on the restated financial results.  For purposes of this policy, the term
“executive officer” means any officer who has been designated an executive
officer by the Board.
 
 
26

--------------------------------------------------------------------------------